          Case 1:20-cv-02658-CJN Document 67 Filed 06/11/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



TIKTOK INC., et al.,

                        Plaintiffs,

        v.                                               Case No. 20-cv-02658 (CJN)

JOSEPH R. BIDEN, JR., in his official capacity
as President of the United States, et al.,

                        Defendants.




                                      JOINT STATUS REPORT

       Pursuant to the Court’s April 15, 2021 Minute Order, the parties have met and conferred

regarding whether recent developments have narrowed or eliminated any of the issues raised in

this case, and hereby submit this joint status report.

       Defendants state that, as discussed in the prior joint status reports, see ECF Nos. 65-66, the

Department of Commerce undertook a comprehensive review of the Secretary’s prohibitions

regarding the TikTok mobile application at issue in this case.            Additionally, the Biden

Administration reviewed the Executive Order underlying the Secretary’s prohibitions. See Exec.

Order No. 13942, Addressing the Threat Posed by TikTok, and Taking Additional Steps to Address

the National Emergency with Respect to the Information and Communications Technology and

Services Supply Chain (Aug. 6, 2020).

       Based on those reviews, earlier this week the President issued a new Executive Order. See

Exec. Order No. 14034, Protecting United States Persons’ Sensitive Data from Foreign

Adversaries (June 9, 2021), available at https://www.whitehouse.gov/briefing-room/presidential-

actions/2021/06/09/executive-order-on-protecting-americans-sensitive-data-from-foreign-
          Case 1:20-cv-02658-CJN Document 67 Filed 06/11/21 Page 2 of 3




adversaries/. Among other things, this new Executive Order established processes for evaluating,

and taking appropriate action, with respect to certain risks posed by connected software

applications. See id. § 2(b)-(d). Without prejudice to any potential future actions, the new

Executive Order revoked the prior Executive Order pertaining to TikTok. See id. § 1 (revoking

Exec. Order. No. 13942). The new Executive Order further directed that all Executive Branch

agencies “shall promptly take steps to rescind any orders, rules, regulations, guidelines, or policies

. . . implementing or enforcing” that prior Executive Order. Id. § 2(a).

       The Department of Commerce has acknowledged issuance of the new Executive Order,

and is in the process of taking steps to implement the new Executive Order. See Dep’t of

Commerce, ICT Supply Chain, available at https://www.commerce.gov/issues/ict-supply-chain

(last accessed June 11, 2021) (discussing the new Executive Order and stating that “the Secretary

of Commerce is preparing prompt and appropriate action to rescind the prohibitions implemented

under” the now-revoked Executive Order pertaining to TikTok). In Defendants’ view, these

actions affect whether a live controversy remains in this case.

       Previously, the Government filed motions to hold in abeyance both the ongoing appeals

before the D.C. Circuit of the preliminary injunctions previously entered by this Court. See TikTok

Inc. v. Biden, No. 20-5302 (D.C. Cir.); TikTok Inc. v. Biden, No. 20-5381 (D.C. Cir.). Those

motions were unopposed by Plaintiffs, and the D.C. Circuit granted both motions. Based on the

facts set forth above, the Government intends to request that the appeals continue to be held in

abeyance, with any motion governing any further appellate proceedings to be filed within 30 days.

       For the same reasons, Defendants’ position is that it likewise makes sense to stay further

proceedings before this Court based on the above developments. Plaintiffs agree that, so long as

the D.C. Circuit appeals are held in abeyance, district court proceedings should also be held in



                                                  2
          Case 1:20-cv-02658-CJN Document 67 Filed 06/11/21 Page 3 of 3




abeyance. Accordingly, the parties jointly propose that the pending deadlines in this matter be

stayed, with a further joint status report due in 30 days, i.e., on July 12, 2021.


DATED: June 11, 2021                           Respectfully submitted,

                                                 /s/ John E. Hall

 BRIAN M. BOYNTON                              John E. Hall (D.C. Bar. No. 415364)
 Acting Assistant Attorney General             Beth S. Brinkmann (D.C. Bar. No. 477771)
                                               Alexander A. Berengaut (D.C. Bar. No. 989222)
 ALEXANDER K. HAAS                             Megan A. Crowley (D.C. Bar. No. 1049027)
 Branch Director                               Megan C. Keenan (D.C. Bar. No. 1672508)
                                               COVINGTON & BURLING LLP
 /s/ Daniel Schwei                             One CityCenter
 DANIEL SCHWEI                                 850 Tenth Street, NW
 Special Counsel                               Washington, DC 20001
 SERENA M. ORLOFF                              Telephone: +1 (202) 662-6000
 MICHAEL DREZNER                               Facsimile: + 1 (202) 778-6000
 AMY E. POWELL                                 Email: jhall@cov.com
 STUART J. ROBINSON                                    bbrinkmann@cov.com
 Trial Attorneys                                       aberengaut@cov.com
 United States Department of Justice                   mcrowley@cov.com
 Civil Division, Federal Programs Branch               mkeenan@cov.com
 Ben Franklin Station, P.O. Box No. 883
 Washington, DC 20044                          Mitchell A. Kamin (Pro Hac Vice)
                                               COVINGTON & BURLING LLP
                                               1999 Avenue of the Stars, Suite 3500
                                               Los Angeles, California 90067-4643
                                               Telephone: + 1 (424) 332-4800
                                               Facsimile: + 1 (424) 332-4749
                                               Email: mkamin@cov.com

                                               Anders Linderot (Pro Hac Vice)
                                               COVINGTON & BURLING LLP
                                               The New York Times Building
                                               620 Eighth Avenue
                                               New York, New York 10018-1405
                                               Telephone: +1 (212) 841-1000
                                               Facsimile: + 1 (212) 841-1010
                                               Email: alinderot@cov.com

                                               Attorneys for Plaintiffs




                                                  3
